DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 04 June 2020.  After entry of the amendment claims 1-10 are currently pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Specification No. JP 08-119709 A.
The reference teaches, in example 3, a composition comprising granulated blast furnace slag, silica fumes, polypropylene staple fibers, sodium salt of acrylic acid/maleic acid copolymer, sodium hydroxide and water.  According to paragraph [0008] the ultrafine powder (i.e. silica fume) has an average particle diameter of 10 µm or less, preferably 0.01 to 2 µm.  The composition is subject to a molding step and therefore a molded body is produced.
The instant claims are met by the reference.
As for claim 1, the silica fume meets the aluminosilicate source (A), the sodium hydroxide meets the alkali metal hydroxide (B), the slag meets the calcium source (C) and the polypropylene staple fiber meets the alkali resistant fiber (D).  As for the properties of the aluminosilicate source it is known that silica fume is an amorphous material and therefore the amorphous content is met.  As the particle size is less than 10 µm or less and preferably 0.01 to 2 µm the particle diameter limitations are met.
As for claim 4, the amount of fiber falls within the claimed range.
As for claim 6, the polypropylene staple fiber is believed to possess the claimed limitations.
As for claim 7, the reference teaches polypropylene fibers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Specification No. JP 08-119709 A.
The reference teaches, in example 3, a composition comprising granulated blast furnace slag, silica fumes, polypropylene staple fibers, sodium salt of acrylic acid/maleic acid copolymer, sodium hydroxide and water.  According to paragraph [0008] the ultrafine powder (i.e. silica fume) has an average particle diameter of 10 µm or less, preferably 0.01 to 2 µm.  The composition is subject to a molding step and a curing step and therefore a molded body is produced.  The blast furnace slag, silica fume and polypropylene staple fibers are mixed, then the sodium salt of acrylic acid/maleic acid copolymer, sodium hydroxide and water are added and mixed.
The instant claim is obvious over the reference.  
As for claim 8, the silica fume meets the aluminosilicate source (A), the sodium hydroxide meets the alkali metal hydroxide (B), the slag meets the calcium source (C) and the polypropylene staple fiber meets the alkali resistant fiber (D).    While the reference does not recite the same process steps the overall result is believed to be the same.  According to MPEP 2144.04 (IV)(C): The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 102910882 A.
The reference teaches, in paragraphs [0010]-[0035] and Example 1,  a cementitious material comprising (1) a cementitious material comprising metakaolin and slag; (2) an alkali activator comprising water glass and sodium hydroxide; (3) water and (4) Polyvinyl alcohol fiber. The sodium hydroxide, water glass and water are mixed and then the slag, metakaolin and polyvinyl alcohol are added.  The composition is then molded and subjected to curing.
The instant claim is obvious over the reference.  
As for claim 8, the metakaolin meets the aluminosilicate source (A), the sodium hydroxide meets the alkali metal hydroxide (B), the slag meets the calcium source (C) and the polyvinyl alcohol fiber meets the alkali resistant fiber (D).    While the reference does not recite the same process steps the overall result is believed to be the same.  According to MPEP 2144.04 (IV)(C): The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gong et al (US Patent Application Publication No. US 2014/0264140 A1).
The reference teaches, in example 1, a composition comprising Class F fly ash; metakaolin; ground granulated blast furnace slag; sand; polypropylene fiber; and an activator comprising NaOH, KOH, silica fume, and H2O. The alkaline activator was mixed with premixed dry constituents.  The composition was then poured into molds and cured at room temperature.
As for claim 8, the metakaolin and/or the fly ash meets the aluminosilicate source (A), the sodium hydroxide meets the alkali metal hydroxide (B), the slag meets the calcium source (C) and the polypropylene fiber meets the alkali resistant fiber (D).    While the reference does not recite the same process steps the overall result is believed to be the same.  According to MPEP 2144.04 (IV)(C): The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Specification No. JP 08-119709 A in view of Japanese Patent Specification No. JP 2016-124709 A.
Japanese Patent Specification No. JP 08-119709 A was discussed above (see Item No. 5).
Japanese Patent Specification No. JP 08-119709 A teaches in paragraphs [0015] and [0016] and Table 1, that the use of alkali-resistant fibers having fiber diameters of 50 µm or less and aspect ratios of 50-2000 improves the flexural strength of a hydraulic cured article.
The instant claim is obvious over the combination of references.  
As for claim 5, while the primary reference does not recite the diameter and aspect ratio of the fibers utilized, the secondary reference teaches that the use of alkali-resistant fibers having a particle diameter and aspect ratio improves flexural strength and accordingly one would find it obvious to utilize fibers having the recited measurements in the composition of the primary reference and thus arrive at the instant invention.

Allowable Subject Matter
Claim 9 is allowed.
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most pertinent art found, fails to teach or render obvious all of the cumulative limitations recited in the allowable claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
June 28, 2022